DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends on cancelled claim 2, in efforts to further prosecution the limitation will be interpreted as depending upon claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016/120749 to Faotto in view of US Pub No. 2013/0130582 to Zheng.
Regarding Claims 1, 3-4, 10-13 and 16
Faotto teaches a backing layer for an insulating construction panel comprising a main layer of thermally insulating material such as expanding polyurethane (Faotto, abstract, fig. 2, page 15, lines 8-13) comprising a first and second surface; at least one backing layer comprising a reinforcing layer of nonwoven glass fiber fabric (Id., page 6, lines 16-23) and a coating layer comprising from 2-20% of an acrylic resin, 50-80% of an inert filler such as carbonates, from 0.1% to 20% of additives such as thickeners and from 10-30% of water (dispersion)  (Id., page 11, lines 13-23, claims 1-7). Faotto teaches that the composition is applied and dried onto the reinforcing layer (Id., page 14, lines 16-25). 
	Faotto is silent as to the binder used in the non-woven glass fiber fabric layer. However, Zheng teaches a resin binder composition including starch binder for non-woven glass fiber fabrics (Zhang, abstract, paragraph [0025]-[0028] and [0032]). Zhang teaches that said compositions create composites based on more sustainable and renewable materials and demonstrate performance characteristics that make them superior materials for challenging environments (Id., paragraphs [0002]-[0004]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Faotto and to utilize a starch binder containing nonwoven glass fiber fabric as taught by Zheng, motivated by the desire to form a more sustainable product with improved performance characteristics. 
Regarding the limitations of “applied onto the reinforcing layer, and dried,” “obtained from renewable materials/ethanol after fermentation of sugarcane/ingredients of plant origin/egg shells/mollusk shells/renewable natural sources” , “of plant/animal/synthetic/natural/mineral origin” , and “fixed by gluing  by an expanding synthetic material of the main layer,” these limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding Claim 4
	Regarding claim 4, the claims are dependent from claim 1, which recites that the resin is polyethylene  or various other materials.  Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim.  MPEP 608.01(i).  The claims are interpreted as "when" the resin is polyethylene, "then" the resin comprises the limitations set forth in claim 4.  Since a polyethylene resin is not required to meet the limitations of the claim, the prior art combination appears to render obvious the claimed invention.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786